In a proceeding pursuant to article 14 of the Election Law and article 78 of the Civil Practice Act, the appeal is from an order dismissing the petition. On November 10, 1959, seven days after the election of respondent Verrier to the office of Councilman of the Town of Kent, Putnam County, appellant brought this proceeding, inter alla, to annul said respondent’s election, to restrain the Board of Canvassers of Putnam County from including the votes east for him under the Liberal Party line, and to restrain the Board of Elections of Putnam County from issuing a certificate of election, on the ground that his nomination by the Liberal Party was invalid. After the general election on November 3, 1959, the voting machines showed that appellant received 1,208 votes on Row A, Republican, and that respondent Verrier received 1,197 votes on row B, Democratic, and 59 votes on row C, Liberal. Order unanimously affirmed, without costs. (See Matter of Buechel v. Bosco, 9 A D 2d 916.) ■— Present — Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ.